UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-7426



RODNEY M. JONES,

                                              Petitioner - Appellant,

          versus


DEAN WALKER,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-188-1-2-MU)


Submitted:     April 27, 2001                  Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Jones appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we deny his motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Jones v. Walker, No. CA-00-

188-1-2-MU (W.D.N.C. Sept. 20, 2000).      We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                             DISMISSED




                                   2